DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 7/22/19 has been considered.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-7, 10-14, and 16-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada Takanori et al. (JP 2016198839 A, applicant’s submitted IDS, attached here is the Office’s translation version of this document).
	As per claim 1, Yamada Takanori et al. disclose a robotics control system comprising: a robot controller for a robot; and an interface system (see at least para. [0025-0026], and [0041-0042], all para. disclose a robot control system comprising a robot 3, worker 4, detecting means 6 and 7 capable of communicating 
halt operation of the first subsystem (see at least [0086-0087] disclose halting operation of the robot 3 in response that the robot is in a specific dangerous region; also para. [0013-0014] disclose considering stop the robot when the operator accidentally enters the range of the operation of the robot); transmit a set command specifying a first notification to the interface system; obtain status information from the interface system regarding the first notification (see at least [0013-0014] disclose the control means may instruct the robot to change the driving state of the robot when the position of the robot and the position of the worker approaches a predetermined distance according to the operation instruction signal); and in response to the status information indicating that the first notification has a cleared status, resume operation of the first subsystem (see at least [0013-0014] disclose it is possible to stop and decelerate the robot when the operator accidentally enters the range of the operation of the robot.  Thus, safety of an operator can be ensured; and para. [0088] disclose if safety of the worker is secured, it is possible to continue the operation of the robot); and wherein the interface system is configured to: maintain a set of active notifications (see at least [0014] disclose the control means may output a warning signal to the worker when the position of the robot and the worker approaches a predetermine distance); track a set of devices 
wirelessly transmit the first notification to the first subset of devices (see at least [0029-0030], and [0061-0064], all para. disclose wirelessly transmit the notification to the subset of control devices); and in response to receiving a clear message specifying the first notification from one of the first subset of devices, set 
	As per claim 2, Yamada Takanori et al. disclose the robot controller is configured to, in response to a second condition in the first subsystem of the robot, transmit a set command specifying a second notification to the interface system while continuing operation of the first subsystem (see at least [0027] disclose the control device 8 transmits a signal for instructing the robot 3 and the worker 4 to move to the work process for performing the work in the next process).
	As per claim 3, Yamada Takanori et al. disclose the robot controller is configured to, when a clear-on-raise relationship is present between the first notification and the second notification, set the second notification to the cleared status in response to the first condition (see at least [0078-0083] disclose determination areas for determining a safety level area provided in advance around the robot 3 and the worker 4).
	As per claim 4, Yamada Takanori et al. disclose maintain an internal set of active notifications; and set the second notification to the cleared status by setting 
	As per claim 5, Yamada Takanori et al. disclose the robot controller is configured to set the second notification to the cleared status by transmitting a clear command specifying the second notification to the interface system (see at least [0028] disclose storage medium 9 updates operating information of the robot 3 and worker 4 in real time).
	As per claim 6, Yamada Takanori et al. disclose the first condition corresponds to a parameter of the first subsystem crossing a first threshold; and the second condition corresponds to the parameter of the first subsystem crossing a second threshold different than the first threshold (see at least [0028] disclose the controller 8 adjusts operating ranges based on information of the robot 3 and worker 4).
	As per claim 7, Yamada Takanori et al. disclose identify a resumption condition based on a physical sensor associated with the first subsystem; and in response to identifying the resumption condition, transmit a clear command specifying the first notification to the interface system (see at least [0046-0047] disclose the robot 3 receives an operating signal and performs the operation based 
	As per claim 10, Yamada Takanori et al. disclose the robot controller is configured to transmit a set of potential notifications to the interface system in response to power-on of the robot (see at least [0076] disclose monitoring system 11 determines a safety level of each operator 4 based on the detetermined safety level).
	As per claim 11, Yamada Takanori et al. disclose assemble the set of potential notifications from a plurality of subsystems of the robot, including the first subsystem; and tag each of the set of potential notifications with a corresponding identifier of one of the plurality of subsystems (see at least [0041-0042] disclose a transmitter 41 located on each operator 4 transmits ultrasonic signals including identification information of each operator).
	As per claim 12, Yamada Takanori et al. disclose the robot controller is configured to receive the first notification from the first subsystem in response to the first subsystem identifying the first condition (see at least [0046-0047] disclose the robot 3 receives an operating signal and perform operation based on the operating signal, wherein the operating signal is output from a controller 8 based on position information of an operator).

	As per claim 14, Yamada Takanori et al. disclose the robot controller is configured to operate first and second network interfaces; the first and second network interfaces are isolated from each other and not routable between each other; the first network interface is configured to communicate with a plurality of subsystems of the robot, including the first subsystem; and the second network interface is configured to communicate with the interface system (see at least [0026] disclose a controller 8 wirelessly communicates between a robot 3 and an operator 4 through a wireless communication system of a production line 2).
	As per claims 16-17, Yamada Takanori et al. disclose for each device of the set of devices, assign a role from a predetermined plurality of roles; and determine the first subset of devices based on the assigned roles, wherein the interface system is configured to, for each device of the first subset of devices, assign a priority for the first notification based on the assigned role (see at least [0034-0035] disclose a first operator 4a performs an assembling operation assigned to the first 
	As per claim 18, Yamada Takanori et al. disclose for each device of the first subset of devices, provide the first notification to the device in response to a connection request from the device; and selectively provide the first notification to a push service for distribution to the first subset of devices (see at least [0035-0036] disclose detectors 6,7 identify locations of a robot 3 and operators 4a, 4b during a series of assembling operations).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8-9, 15, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Yamada Takanori et al. (JP 2016198839 A, applicant’s submitted IDS, attached here is the Office’s translation version of this document) in view of Allen et al. (US 2017/0334062 A1).
	As per claim 8, Yamada Takanori et al. do not disclose the interface system is configured to operate a hypertext transfer protocol (HTTP) server.  However, 
	As per claim 9, Allen et al. also disclose the robot controller is configured to obtain status information from the interface system by transmitting a second HTTP request to the HTTP server (see at least [0042-0043]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Yamada Takanori et al. by combining obtain status information from the interface system by transmitting a second HTTP request to the HTTP server for transmitting notification request in an intelligent ordering system.
	As per claim 15, Yamada Takanori et al. do not disclose the food ordering system.  However, Allen et al. disclose the second network interface is configured to communicate with an ordering system; and the robot controller is configured to, 
	As per claim 19, Yamada Takanori et al. do not disclose the interface system is configured to operate a hypertext transfer protocol (HTTP) server.  However, Allen et al. disclose the interface system is configured to operate a hypertext transfer protocol (HTTP) server; and the interface system is configured to receive the clear message from the one of the first subset of devices via a first HTTP request to the HTTP server (see at least [0018], [0022], [0030-0032], and [0044-0046]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Yamada Takanori et al. by combining the interface system is configured to operate a hypertext transfer protocol (HTTP) server for communication in an intelligent ordering system.
	As per claim 20, Allen et al. also disclose operate a hypertext transfer protocol (HTTP) server; selectively receive a claim message from one of the first subset of devices via a first HTTP request to the HTTP server (see at least [0023-.
					Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Adams et al. (9104271)
	. Zini et al. (7996109)
	. Stefani et al. (US 2015/0170524 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/Primary Examiner, Art Unit 3664